Citation Nr: 1517194	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals, placenta previa (including bleeding, endometrial ablation, and tubal ligation).  

2.  Entitlement to service connection for depression, secondary to residuals, placenta previa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant (Veteran) served on active duty from May 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals placenta previa and depression, secondary to placenta previa.  Jurisdiction now lies with the Detroit, Michigan, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims that she warrants service connection for residuals, placenta previa, based upon service incurrence.  She also maintains that she now has depression, secondary to the residuals of placenta previa.  

In January 2015, the appellant was scheduled for a March 2015 Board videoconference hearing in Detroit, Michigan.  In February 2015, the appellant contacted VA and indicated, in pertinent part, that she no longer lived in Detroit, Michigan, and she wanted her videoconference rescheduled to the RO closest to her home.  She stated that she lived in Mississippi and she wanted her hearing rescheduled at the Jackson, Mississippi, RO.  Later that month, the Detroit, Michigan, RO scheduled an April 2015 videoconference hearing, again in Detroit, Michigan.  The appellant has clearly stated that she no longer lives in that area and that she wants the hearing scheduled for the Jackson, Mississippi, RO.  She has the right to such a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken to schedule the appellant for a videoconference hearing in this matter before the Board.  She should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  The hearing should be provided to her at the Jackson, Mississippi, RO, which is the RO closest to her home.  After the hearing has been held, or if the appellant cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



